DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 11 are objected to because of the following informalities: Claim 1, lines 16-17 recite “from covering the entire real time image layer to not cover any part of the real time image layer”. It appears that this should read “from covering the entire real time image layer to not covering any part of the real time image layer” for grammatical correctness. Claim 11 recites a similar limitation.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a control unit configured to receive a digital curtain extension signal comprising extension data, and a digital curtain transparency signal comprising transparency data, and that said control unit is configured: 

and to control the transparency of the digital curtain in said digital curtain layer, in dependence of said transparency data, within a range from full transparency to non-transparency”
in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the environment” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The term “essentially horizontal” in claim 6 is a relative term which renders the claim indefinite.  The term “essentially horizontal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While MPEP 2173.05(b) notes that the term “essentially” has been found definite in the past because the specification contained guidelines and examples that were considered sufficient to enable a person of ordinary skill in the art to draw a line between what is and isn’t covered by the claim, the instant application’s specification does not show any guidelines or examples that allow a person of ordinary skill in the art to interpret the claim term in a definite manner.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “said camera unit is mounted at said crane” and the claim also recites “preferably close to a crane tip of said crane” which is the narrower statement of .
The term “close to a crane tip” in claim 10 is a relative term which renders the claim indefinite.  The term “close to a crane tip” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear where the boundary between “close to” and “not close to” a crane tip would lie.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 5, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fleck (U.S. Publication 2013/0208014).

As to claim 1, Fleck discloses a presentation system comprising: 
at least one camera unit configured to capture image data of the environment (p. 2, section 0031-p. 3, section 0037; a number of cameras can be used to capture surrounding image data), 
a user presentation unit comprising at least one display unit and being structured to be head-mounted on a user such that said at least one display unit is positioned in front of the eyes of the user (p. 2, sections 0024-0025; a head mounted display device is positioned in front of a user’s eyes, for example, as glasses), 
and configured to display, in real time, at least a part of a captured real time image to the user (p. 2, sections 0024-0026; p. 3, section 0037; a real image is passed through to a user or an image is captured and an image based on the captured image is displayed to a user), wherein said displayed part is dependent of the orientation of the user presentation unit (p. 5, sections 0064-0068; display is based on tracking orientation and position of the HMD), wherein said at least one display unit comprises at least two presentation layers, said layers include a real time image layer and a digital curtain layer, wherein said digital curtain layer 4 is in front of said real time image layer in relation to the user (p. 3, section 0046-p. 4, section 0050; a blocking layer, which reads on a digital curtain layer is displayed in front of a real world image layer); 
and a control unit configured to receive a digital curtain extension signal comprising extension data, and a digital curtain transparency signal comprising 
 
As to claim 5, Fleck discloses wherein the control unit is configured to automatically control the extension of the digital curtain in dependence of a measured 

As to claim 9, Fleck discloses wherein said camera unit comprises a stereo camera with two lenses with a separate image sensor for each lens (p. 10, section 0116).

As to claim 11, see the rejection to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2 is rejected under 35 U.S.C. 103 as being unpatentable over Fleck in view of Kaplan (U.S. Publication 2014/0125694). 

As to claim 2, Fleck discloses wherein said user presentation unit is a pair of virtual reality glasses (fig. 2). Fleck does not explicitly disclose that these glasses can be goggles, but Kaplan does disclose a blocking curtain/mask implemented in augmented/virtual reality night vision goggles (p. 2, sections 0019-0021). The motivation for this is to combine a light-enhanced image with additional information (p. 1, section 0002). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Fleck to use virtual reality night-vision goggles in order to combine a light-enhanced image with additional information as taught by Kaplan.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fleck in view of Liu (U.S. Publication 2013/0093788).

As to claim 6, Fleck does not explicitly disclose, but Liu does disclose wherein the digital curtain has a straight lower delimitation, wherein said control unit is configured to control the orientation of said lower delimitation such that said delimitation is essentially horizontal irrespectively of the orientation of the user presentation unit (fig. 14b; p. 13, sections 0128-0129; the rectangle used as a digital curtain to block out the real object has a straight lower delimitation; with orientation change, the lower edge of the rectangle would be horizontal with respect to at least one of the user or the image .

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fleck in view of Morita (U.S. Publication 2004/0100477).

As to claim 7, Fleck does not disclose, but Morita does disclose at least one input member structured to receive input commands from a user and to generate said digital curtain extension signal and said digital curtain transparency signal in response of input commands by said user (fig. 1, element 24; p. 3, sections 0029-0030; a user selects an area to cover with and transparency and color of a mask, which reads on a digital curtain since it covers portions of the image). The motivation for this is to obscure a portion of an image unrelated to examination, but still allow a user to see an outline of the portion under the mask. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Fleck to receive input commands from a user and generate curtain extension and transparency signals in order to obscure a portion of an image unrelated to examination, but still allow a user to see an outline of the portion under the mask as taught by Morita.
 
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fleck in view of Vaughan (U.S. Publication 2016/0110625). 

As to claim 10, Fleck does not disclose, but Vaughan does disclose a vehicle including a crane and wherein said camera unit is mounted at said crane of the vehicle, preferably close to a crane tip of said crane (p. 1, section 0016; p. 2, section 0021; a camera is mounted to a crane and used to produce augmented reality surroundings of the crane). The motivation for this is to avoid overhead crane collisions and accidents (p. 1, section 0013). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Fleck to mount a camera on a crane of a vehicle in order to avoid overhead crane collisions and accidents as taught by Vaughan. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.